Citation Nr: 0624572	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for emphysema with chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2002, a statement of the case was issued in December 
2003, and a substantive appeal was received in January 2004.


FINDING OF FACT

Emphysema with COPD was not manifested during the veteran's 
active duty service or for many years thereafter; any current 
emphysema with COPD is not related to his active duty 
service.


CONCLUSION OF LAW

Emphysema with COPD was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An April 2002 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent to the appellant prior to the November 2002 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The April 2002 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  This 
letter expressly notified the appellant of the need to submit 
any pertinent evidence in the appellant's possession.  The 
April 2002 letter also included a series of questions 
associated with an asbestos-related claim.  The purpose of 
these questions was to elicit the nature of the veteran's in-
service asbestos exposure, as well as his pre- and post-
service exposure.  The veteran responded to these questions 
in a May 2002 statement.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the claim of service connection for emphysema 
with COPD, the Board has concluded that the preponderance of 
the evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records (SMRs) and personnel records.  
Additionally, the veteran identified Dr. JH and Dr. TT as his 
treating physicians in his November 2001 VA 21-526 and in a 
May 2002 consent form, respectively.  The RO was able to 
obtain the veteran's treatment records from these physicians.  
There is no indication of any available outstanding records, 
identified by the appellant, which have not been obtained.  
The veteran was provided a VA examination and a VA opinion 
was obtained in conjunction with his claim.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

Analysis

The veteran is claiming service connection for his emphysema 
with COPD.  Specifically, he contends that his emphysema with 
COPD is due to exposure to asbestos while working as a 
boilermaker aboard the U.S.S. St. Paul.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet.App. 523 (1993); McGinty v. Brown, 4 Vet.App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The veteran's SMRs have been reviewed and there is no 
objective finding of any lung problems to include emphysema 
while in service.  However, the RO conceded in the November 
2002 rating decision that the veteran was exposed to asbestos 
during service, and the Board finds that the record supports 
this.  The veteran's personnel records list his job code as 
BT, which stands for boilerman, essentially confirming his 
claim of asbestos exposure while in service.  

The veteran listed his post-service occupation as a freight 
truck driver in a May 2002 statement.  Following an interview 
and thorough review of the claims file, the examiner noted in 
the October 2002 VA examination report that the veteran's 
only known source of exposure to asbestos was during service.

The first evidence in the record of respiratory problems is a 
September 2000 private treatment note assessing the veteran 
as having chronic obstructive pulmonary disease (COPD) with 
bronchitis.  There is no mention of emphysema until October 
2001.  A chest CT report notes "probable emphysema" under 
the "impressions" section.  There is no firm diagnosis of 
emphysema in the record until the August 2002 VA examination.  

The next crucial inquiry is whether the veteran's current 
emphysema is related to the veteran's in-service exposure to 
asbestos, or otherwise related to service.  The Board 
concludes that it is not.

There are conflicting opinions of record regarding the 
etiology of the emphysema. In an October 2001 letter, Dr. JH 
indicates that the attached October 2001 CT scan suggests the 
possibility that the veteran had an asbestos-related disease.  
Again, the CT scan lists emphysema as a possible diagnosis as 
well as probable asbestosis.  While Dr. JH does note the 
veteran's asbestos exposure, there is no basis for the 
diagnosis or opinion provided in the letter, to the extent 
that the opinion relates to emphysema.  Additionally, the 
August 2002 VA examination report diagnoses the veteran with 
emphysema secondary to asbestos exposure.  The August 2002 VA 
examiner did not review the claims file in connection with 
the examination, and the examiner's notes and opinion do not 
mention the veteran's forty-year smoking history.  Finally, 
no basis for the opinion was provided.  The Board notes that 
the August 2002 VA examiner also diagnosed the veteran with 
pulmonary fibrosis secondary to asbestos exposure; the RO 
granted service connection for the pulmonary fibrosis in the 
November 2002 rating decision.  The RO did not, however, 
grant service connection for the emphysema, and instead 
requested an additional VA opinion on the basis that asbestos 
exposure is not the usual etiology for emphysema, the August 
2002 examination report did not include a full review of the 
claims file, and the examiner's notes did not reflect the 
veteran's history of smoking, a common etiology of emphysema.

The October 2002 VA physician concluded that it was unlikely 
that the veteran's emphysema was related to asbestos 
exposure.  Moreover, the October 2002 VA examiner opined that 
emphysema was more likely than not caused by smoking.  In a 
May 2002 statement, the veteran reported a long history of 
smoking one pack of cigarettes per day since 1948 (before 
service) until the present.  The October 2002 VA examiner's 
conclusion was drawn after a thorough review of the claims 
file, including the previous VA examination and the private 
treatment records.

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the 
October 2002 VA medical opinion. See Hayes v. Brown, 5 
Vet.App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet.App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  In 
looking at the findings of this opinion, the Board notes that 
the physician reviewed the complete history of the veteran, 
to include his forty-year smoking history.  The physician, in 
reaching a diagnosis, considered the veteran's complete 
claims folder, containing all relevant medical records.  The 
examiner further indicated that he considered the opinions of 
Dr. JH and the August 2002 VA examiner.  Thus, the Board 
notes that the October 2002 VA physician made a diagnosis and 
reached the conclusion that the veteran's current COPD 
(emphysema) was not due to in-service asbestos exposure based 
on a complete and thorough review of the medical evidence of 
record and objective findings.  Further, it is notable that 
while he linked emphysema to smoking, he did not link 
nicotine dependence to service.  See VAOPGCPREC 2-93 (Jan. 
13, 1993).

In contrast, the Board finds that the statements of Dr. JH 
and the August 2002 VA examiner are equivocal at best.  The 
Board finds that the conclusions do not appear to be 
supported by objective medical evidence.  The Board bases its 
conclusion on the lack of review of the claims folder by both 
providers.  See Miller v. West, 11 Vet.App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Also, the August 2002 VA examiner's report does not mention 
the veteran's smoking history; therefore, it is unclear 
whether this fact was considered when the examiner made his 
conclusion.  Thus, based on the aforementioned, the Board has 
afforded more weight to the October 2002 VA opinion, which 
found that the clinical evidence of record did not support a 
finding of service connection for emphysema.

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current emphysema was 
caused by asbestos exposure during service.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

While the lack of evidence of emphysema with COPD during 
service is not fatal to the veteran's claim, service 
connection is only warranted when the evidence reflects a 
medically sound basis to attribute the post-service emphysema 
with COPD to injury in service.  Thus, service connection 
cannot be granted when the record, as in this case, contains 
a preponderance of the evidence which is against attributing 
the veteran's emphysema with COPD to his service.  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet.App. 
518, 519 (1996); Winsett v. West, 11 Vet.App. 420, 424 
(1998).

With consideration of the probative October 2002 VA opinion; 
the SMRs, and the absence of any medical opinion supported by 
objective medical evidence suggesting a causal link to the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for emphysema with COPD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for emphysema with COPD is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


